Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
2.	Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 are all the claims.
3.	Claims 9, 64-67, 74-80, and 83 are canceled, Claims 1, 16, 31, and 84 are amended and new Claims 109-119 are added in the Response of 11/30/2021.
4.	Applicant’s election without traverse of species for SEQ ID NO: 4 (linker) and claim 35 (effector cell type) in the reply filed on 12/30/2020 is acknowledged.
5.	Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection. 

Withdrawal of Objections
Claim Objections
7.	The objection to Claims 30-31 because of informalities is withdrawn.  


Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	“a)” The rejection of Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-108 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended generic Claim 1 to clarify the structure for the multivalent antibody having a base antibody being a full-length Ig with two binding domains and further comprising from one to two Fab domains linked by way of the CH1 domain of the Fab to a variable region in the base antibody. Notably all of the light chains in the construct are common to the CDR1-3 of IGK V1-39/jkl or IGK V1-39/jk5 and in having 0-5 amino acid substitutions thereto. 

	“a)” The rejection of Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-108 for the recitation “wherein the base antibody portion is connected by a linker to the CH1 region of the at least one additional binding domain” is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended generic Claim 1 to clarify the structure for the multivalent antibody having a base antibody being a full-length Ig with two binding domains and further comprising from one to two Fab domains linked by way of the CH1 domain of the Fab to a variable region in the base antibody. Notably all of the light 

	b) The rejection of Claim 16 for the phrase “or a polypeptide having at least about 85% sequence identity to any one thereto” is withdrawn.
	Applicants have amended the claim to replace the term polypeptide with linker.

c) The rejection of Claim 84 in lacking antecedent basis for the limitation "the common light chain" is withdrawn. 
Applicants have amended the claim to delete the term common.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 1, 16-19, 29-33, 35, 38, 42, 60, and 81 (and new Claims 84-108) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended generic Claim 1 to clarify the structure for the multivalent antibody having a base antibody being a full-length Ig with two binding domains and further comprising from one to two Fab domains linked by way of the CH1 domain of the Fab to a variable region in the base antibody. Notably all of the light chains are the same and comprise the LCDR1-3 of IGK V1-39/jkl or IGK V1-39/jk5 and in having 0-5 amino acid substitutions thereto. 
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 are indefinite for the CDR1-3 of IGK V1-39/jk1 or IGK V1-39/jk5 having 0-5 amino acid substitutions thereto as set forth in Claim 1. The substitutions are indefinite and not defined by the amino acid residue(s) for substitution much less with what any given residue is substituted for. It is not clear if the meaning of “0-5 amino acid substitutions thereto” is intended to modify the common light chain, the binding domain (VL) for the light chain, or the light chain VL CDRs. Also see Claims 109 and 111-112.
For example, the specification teaches that amino acid substitutions to the light chain variable region should preferably comprise conservative amino acids and preferably do not occur in the CDR3 domain and preferably not in the CDR1 or CDR2:

    PNG
    media_image1.png
    254
    1212
    media_image1.png
    Greyscale
.
The ordinary artisan cannot determine the meets and bounds of the claims where ambiguity surrounds the meaning of “0-5” amino acid substitutions within the context of the common light chain as a whole.
b) Claims 109-110 are indefinite for failing to include the sequence identifiers for the CDR sequences of > 4 amino acids in length as pursuant to 37 CFR 1.812-1.825.
c) Claims 109-110 are indefinite for the parenthetical text in the phrase “(according to IMGT)” because it is not clear whether the text is exemplary, optional or an intended description for the subject matter claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 is/are rejected under 35 U.S.C. 103 as being obvious over 9914777 (issued 3/13/2018 with priority to 7/10/2015; “’777”) in view of Spiess (892 form).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The instant claims are prima facie obvious over ‘777 in view of Spiess.
‘777 teaches multivalent antibody formats comprising a basic structural units--each with two heavy chains and two light chains as full length IgG molecules. The invention also provides a derivative and/or analogue of an antibody of the invention. Such a derivative and/or analogue has the VH/VL domains of an antibody of the invention, preferably including the common light chain variable region as defined elsewhere herein. Suitable derivatives are single chain Fv-fragments, monobodies, VHH and Fab-fragments. The derivative can also be in a multivalent format, preferably a bispecific format wherein one of the VH/VL domains of an antibody comprises a heavy chain variable region/light chain variable region (VH/VL) combination that binds CD3 of the invention and at least one other VH/VL domain of an antibody that binds an antigen that is not a CD3 antigen. The at least one other VH/VL domain of an antibody preferably binds a tumor antigen, preferably CLEC12A. Multivalent formats are easily produced for instance by producing the derivative as a fusion protein with or without suitable and/or the conventional peptide linker or spacer between the VH/VL domains.
The invention also provides alternative bispecific formats, such as those described in Spiess, C., et al., (Alternative molecular formats and therapeutic applications for bispecific antibodies. Mol. Immunol. (2015) http: //dx.doi.org/10.1016/j.molimm.2015.01.003). Bispecific antibody formats that are not classical antibodies with two H/L combinations, have at least a variable domain comprising a heavy chain variable region and a light chain variable region of the invention. This variable domain may be linked to a single chain Fv-fragment, monobody, a VHH and a Fab-fragment that provides the second binding activity. Whereas Spiess as incorporated by reference by ‘777 shows examples of the instant claimed generic structures for the multivalent base antibody portion linked to as in the form of the structures shown in Figure 1. Spiess teaches “Monospecific IgG can be engineered for bispecificity by appending either the amino or carboxy termini of either light or heavy chains with additional antigen-binding units.”
As for the use a common light chain, ‘777 teaches the preferred use of the IGKV1-39/jk1 (Fig 23B) and IGKV1-39/jk5 (Fig 23C) sequences. The CDR1, CDR2 and CDR3 of a light chain of an antibody of the invention preferably comprises respectively the amino acid sequence CDR1--QSISSY (SEQ ID NO: 18), CDR2--AAS, CDR3--QQSYSTP (SEQ ID NO: 19), i.e. the CDRs of IGKV1-39 (according to IMGT). In a preferred embodiment the common light chain comprises a light chain variable region that comprises a germline O12/IgV.kappa.1-39*01. In a preferred embodiment the light chain variable region comprises the kappa light chain IgV.kappa.1-39*01/IGJ.kappa.1*01 or IgV.kappa.1-39*01/IGJ.kappa.5*01. In a preferred embodiment a IgV.kappa.1-39*01/IGJ.kappa.1*01. The light chain variable region preferably comprises a germline kappa light chain IgV.kappa.1-39*01/IGJ.kappa.1*01 or germline kappa light chain IgV.kappa.1-39*01/IGJ.kappa.5*01. In a preferred embodiment a germline IgV.kappa.1-39*01/IGJ.kappa.1*01
As for the use of a linker, ‘777 teaches Multivalent formats are easily produced for instance by producing the derivative as a fusion protein with or without suitable and/or the conventional peptide linker or spacer between the VH/VL domains. At least as for the SEQ ID NO:3 (GGGS), the ordinary artisan could find the incorporation by way of the examples cited in the Spiess reference.
As for the combination of targeting CD3, PD-L1 and EGFR, ‘777 teaches multivalent formats that activate T cell function.
As for the antigens of the invention, the bispecific or multivalent formats can bind to different antigens or different epitopes. The term `bispecific` means that one heavy and light chain combination (H/L combination) or arm of the antibody binds to a first antigen whereas the other H/L combination or other arm binds to a second antigen, wherein said first and second antigens are not identical.
AS the for the motivation to produce any such constructs, ‘777 teaches full length IgG antibodies are used because of their favourable half-life and the desire to stay as close to fully autologous (human) molecules for reasons of immunogenicity. IgG1 is favoured based on its long circulatory half-life in man. In order to prevent or avoid immunogenicity in humans it is preferred that the bispecific full length IgG antibody according to the invention is a human IgG1. The term `bispecific` means that one heavy and light chain combination (H/L combination) or arm of the antibody binds to a first antigen whereas the other H/L combination or other arm binds to a second antigen, wherein said first and second antigens are not identical. An antigen, is typically a molecule which serves as a target for an antibody. In the present invention it is preferred that an antigen is a protein expressed on the membrane of a cell of an individual. According to the present invention, said first and second antigens are on two different molecules that are preferably located on two different cell types. The term `one arm [of the antibody]` preferably means the heavy chain/light chain combination comprising one Fab portion of a full length IgG antibody. Bispecific antibodies that mediate cytotoxicity by recruiting and activating endogenous immune cells are an emerging class of next generation antibody therapeutics. This can be achieved by combining antigen binding specificities for target cells (i.e., tumor cells) and effector cells (i.e., T cells, NK cells, and macrophages) in one molecule (Cui et al. JBC 2012 (287) 28206 28214; Kontermann, MABS 2012 (4) 182 197; Chames and Baty, MABS 2009 (1) 539 547; Moore et al. Blood 2011 (117) 4542 4551; Loffler et al. 2000 Blood 95:2098; Zeidler et al. 1999 J. Immunol. 163:1246). According to the invention, bispecific antibodies are provided wherein one heavy/light chain combination binds the CLEC12A antigen on aberrant (tumor) cells whereas the second heavy/light chain combination binds CD3 on immune effector cells.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643